 1   MICHAEL A. STRAUSS, CA Bar No. 246718
     mike@strausslawyers.com
 2   Aris E. Karakalos, CA Bar No. 240802
     aris@strausslawyers.com
 3   Andrew C. Ellison, CA Bar No. 283884
     andrew@strausslawyers.com
 4   STRAUSS & STRAUSS, APC
     121 North Fir Street, Suite F
 5   Ventura, CA 93001
     Telephone: 805.641.6600
 6   Facsimile: 805.641.6607
 7   Attorneys for Plaintiff
     MARLIN MCCLURE and the Putative Class
 8

 9   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
10   JASON P. BROWN, CA Bar No. 266472
     jason.brown@ogletree.com
11   OGLETREE, DEAKINS, NASH, SMOAK &
     STEWART, P.C.
12   Steuart Tower, Suite 1300
     One Market Plaza
13   San Francisco, CA 94105
     Telephone:    415.442.4810
14   Facsimile:    415.442.4870
15   Attorneys for Defendant
     WAVELAND SERVICES, INC.
16

17                              UNITED STATES DISTRICT COURT

18                            EASTERN DISTRICT OF CALIFORNIA

19

20 MARLIN MCCLURE, an individual, for              Case No. 2:18-cv-01726-KJM-AC
   himself and those similarly situated,
21                                                 JOINT ADMINISTRATIVE MOTION STAY
                  Plaintiffs,                      CASE PENDING UNITED STATES
22                                                 SUPREME COURT DECISION
          v.
23                                                 Complaint Filed: June 14, 2018
   WAVELAND SERVICES INC., a Louisiana             First Amended Complaint Filed: Sept. 21, 2018
24 corporation doing business in California; and   Trial Date:      None Set
   DOES 1 through 100, inclusive,                  Judge:           Hon. Kimberly J. Mueller
25
                  Defendants.
26

27

28

                                                                  Case No. 2:18-cv-01726-KJM-AC
                                JOINT ADMINISTRATIVE MOTION TO STAY
 1         Plaintiff MARLIN McCLURE and defendant WAVELAND SERVICES, INC.
 2   (hereinafter the “parties”) jointly seek via this administrative motion an order of the Court
 3   vacating all current court deadlines and staying this matter for all purposes for a limited period of
 4   time pending the outcome of the United States Supreme Court decision in Newton v. Parker
 5   Drilling Management No. 18-389 (Certiorari granted January 11, 2019).
 6         1.      On September 13, 2018 the Court held its Status (Pretrial Schedule) Conference
 7   before Judge Kimberly Mueller. At the conference the parties discussed the pending petition for
 8   certiorari in the Newton v. Parker Drilling matter, and that disposition of the Newton matter would
 9   substantially affect the outcome of the present case, and that a stay may be required should
10   certiorari be granted. The Court invited the parties to return with the court with pleadings
11   regarding a stay, should that occur.
12         2.      The following dates were set after the conference via scheduling order on October
13   11, 2018 [024]
14                    a.   Close of Fact Discovery: May 1, 2019
15                    b.   Designation of Expert Witnesses: July 1, 2019
16                    c.   Close of Expert Discovery: September 12, 2019
17                    d.   Last Court day for hearing on Summary Judgment: November 2, 2019
18         3.      The Parties have been in active negotiations on settlement from the date of the
19   initial status conference through the present date, including a formal mediation with mediator
20   Steve Pearl, and a formal in-person settlement conference with all parties in attendance.
21         4.      On January 11, 2019 the Supreme Court of the United States granted certiorari in
22   the matter of Newton v. Parker Drilling Management No. 18-389 (Certiorari granted January
23   11, 2019).
24         5.      Plaintiff’s claims in this case rely in significant part on the Ninth Circuit’s holding
25   in Newton, which the Supreme Court has elected to review. How the Supreme Court ultimately
26   decides the threshold issue will therefore substantially impact this case.
27         6.      District Courts have the inherent power to “stay proceedings in one suit until the
28   decision of another” in furtherance of administration of justice. Landis v. N. Am. Co. (1936) 199

                                                   1                Case No. 2:18-cv-01726-KJM-AC
                                  JOINT ADMINISTRATIVE MOTION TO STAY
 1   U.S. 248, 249. The purpose of this power is to permit every court to control the disposition of
 2   cases on its docket “with economy of time and effort for itself, for counsel, and for litigants.” Id.
 3   at 254-55. The Landis factors are [1] the hardship or inequity which a party may suffer in being
 4   required to go forward, [2] the possible damage which may result from the granting of a stay, and
 5   [3] the orderly course of justice. Id.
 6            7.     The granting of certiorari is an appropriate time to stay cases reliant upon the case
 7   under review. See Robledo v. Randstad US, L.P., No. 17-CV-01003-BLF, 2017 WL 4934205, at
 8   *2 (N.D. Cal. Nov. 1, 2017) (where certiorari had been granted by the Supreme Court on a
 9   threshold issue, Judge freeman stayed the case, finding succinctly that “…if the Supreme Court
10   upholds the Ninth Circuit's decision…the Plaintiffs have the stronger case…However, if the
11   Supreme Court reverses the Ninth Circuit…Randstad has a strong likelihood of prevailing…”)
12            8.     The stay would alleviate the hardship or inequity to both parties of litigating a case
13   that could ultimately be rendered moot or at least seriously impacted; presents no damage
14   resulting from the stay; and promotes the orderly course of justice as both parties await the
15   pending threshold decision from the highest court in the land, which has granted certiorari to the
16   issue.
17            9.     No trial date has been set, so this request will not impact any pending trial dates.
18            10.    Accordingly, the parties jointly seek via this administrative motion a stay of the
19   current action, including vacating of the current dates in the action until the United States Supreme
20   Court has decided the threshold issue presented in Newton. As the parties anticipate the Supreme
21   Court will issue its decision no earlier than July 2019, the parties would request that Court set a
22   Status Conference in August 2019.
23            THEREFORE, the parties jointly request that the Court enter an Order:
24            1.     Vacating all dates;
25            2.     Staying this matter until such time that the stay order is lifted by this Court; and
26            3.     Setting a Status Conference for a date in August 2019.
27

28            IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

                                                    2                Case No. 2:18-cv-01726-KJM-AC
                                   JOINT ADMINISTRATIVE MOTION TO STAY
 1

 2 DATED: February 12, 2019                           STRAUSS & STRAUSS, APC
 3

 4
                                                      By: /s/ Aris E. Karakalos
 5                                                        Michael A. Strauss
                                                          Aris E. Karakalos
 6                                                        Andrew C. Ellison
                                                          Attorneys for Plaintiff
 7                                                        MARLIN McCLURE and the
                                                          Putative Class
 8

 9 DATED: February 12, 2019                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
10

11

12                                                    By: /s/ Jason P. Brown
                                                          Douglas J. Farmer
13                                                        Jason P. Brown
                                                          Attorneys for Defendant
14                                                        WAVELAND SERVICES, INC.
15
                                      SIGNATURE ATTESTATION
16
            I attest that I have obtained concurrence in the filing of this document from the other
17
     signatory.
18

19 DATED: February 12, 2019                           OGLETREE, DEAKINS, NASH, SMOAK &
                                                      STEWART, P.C.
20

21

22                                                    By: /s/ Jason P. Brown
                                                          DOUGLAS J. FARMER
23                                                        BRIAN D. BERRY
                                                          JASON P. BROWN
24                                                        Attorneys for Defendant
                                                          WAVELAND SERVICES, INC.
25

26

27

28

                                                  3                Case No. 2:18-cv-01726-KJM-AC
                                 JOINT ADMINISTRATIVE MOTION TO STAY
 1                                                ORDER
 2
            PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4          A Status Conference is ordered to take place on August 15, 2019 at 2:30 PM in Courtroom
 5 3 in the United States District Court for the Eastern District of California before District Judge

 6 Kimberly J. Mueller, with the filing of a joint status report due seven days prior.

 7

 8   DATED: February 20, 2019.
 9

10
                                                      UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   4                Case No. 2:18-cv-01726-KJM-AC
                                  JOINT ADMINISTRATIVE MOTION TO STAY
